 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   GERALD BRENT HARRIS,                                 Case No. 1:19-cv-01203-NONE-SAB-HC

12                      Petitioner,                       ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE
13           v.
                                                          (ECF No. 12)
14   SCOTT FRAUENHEIM,

15                      Respondent.

16

17          On January 6, 2020, the Court stayed the instant proceedings and ordered Petitioner to

18 file a status report within thirty days. (ECF No. 10). Petitioner failed to file a status report within

19 the allotted time period. Therefore, on March 2, 2020, the Court issued an order to show cause
20 why the stay should not be vacated for failing to obey a court order. (ECF No. 12).

21          On March 16, 2020, the Court received Petitioner’s response, in which he states that he

22 prepared a status report and gate it to the floor officer on February 9, 2020. A copy of

23 Petitioner’s legal mail log shows that it was mailed out on February 10, 2020. Petitioner informs

24 the Court that to the best of his knowledge his legal work has been completed and was to be sent

25 to the state court at the end of February or beginning of March. (ECF No. 14).

26          In light of Petitioner’s response, IT IS HEREBY ORDERED that:

27          1. The order to show cause issued on March 2, 2020 (ECF No. 12) is DISCHARGED;

28                and


                                                      1
 1          2. Petitioner is DIRECTED to file a status report within NINETY (90) days of the date

 2             of service of this order, and then every NINETY (90) days thereafter, in accordance

 3             with the Court’s previous order (ECF No. 10).

 4
     IT IS SO ORDERED.
 5

 6 Dated:     March 18, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
